Title: To George Washington from Robert Stewart, 14 April 1760
From: Stewart, Robert
To: Washington, George

 

My dear Sir
Winchester April 14th 1760

Next day after parting I got here, where I found Colo. Byrd and Paddy is to join him in a few days; I hope ’ere now Bishop is with you; Colo. Byrd says you must send the General a man in his room. Major Lewis by Express informs the Colo. that on the 30th Ulto Capt. Gist was at Bryant’s attack’d by a Body of Cherrokees which he by the advantage of some Houses that he avail’d himself off Beat them off and took a Scalp; the Majr adds that 4 different Posts were attack’d in one day, at 3 of which the Enemy were repuls’d, but had not learn’t the Fate of the 4th. These encursions according to custom spreads much terror amongst the Inhabitants, and leaves us no room to doubt what part our old allies are determin’d to act.
I hear that Genl Mocton is appointed to Command in this Quarter, that a Post is to be establish’d at Presque Isle and the Conquest of Detroit undertaken; But as it’s fear’d (notwithstanding of what we hear’d) that Pensylvania will do little, if any thing, Maryland as usual nothing, and a great part of our Regiment (whose strength is vastly diminish’d by Death Desertion & Sickness) will probably be employ’d on the Fronteers I dread this Plan will be greatly obstructed if not render’d impracticable.
I’m extremely sorry to find the Regiment in so bad a situation—Step[hen]s (whose gone to Pennsylvania to Buy Land) employ’d several of the Soldiers on his own Plantation, in driving Cattle &Ca and many have had Furlough’s of whose return there’s little probability; Scarce a man has a Bayonet, Lock Cover, Hammer Cap, Brush or Picker; Order and Discipline much neglected, the Adjutant laid up with a broken Leg, the Serjt Majr several Serjts Corpls and many private down with the small Pox—we have only 166 fit for Duty at this place, tho’ we have 4 Compys & some from 3 more so that we must cut a very poor Figure both as to number & appearance. By the Colos. orders, I have since my arrival been constantly employ’d in exers[iz]ing them, seeing them Drill’d and in endeavouring to get things restor’d some Order But almost every Day adds to the disagreeable Prospect my own affairs present me with, since my arrival I had the mortification to learn that none of 8 Recruits which I enlisted at so great an Expence ever got to the Battn

nor can I hear that any of the 14 I sent from Virginia is got to the Regiment, those that undertook to Recruit for me spend a great deal of my Money without doing me any Service, and I’m well assur’d that Bouquet is determin’d to make a point of my Joining him immediatly or giving up my Commission But for the reasons we talk’d over I will depend on my Virga Half Pay tho’ a disappointment therein and my late misfortunes would leave me quite destitude, in fine the Train of perplixing embarrassments I have long been and never more than now involv’d in would make an honble Passage to another world not disagreeable.
I beg you will be so good as to present my Complemts in the most respectfull and obliging Terms to Your Lady & allow me the pleasure of subscribing myself with unbiass’d Esteem & unalterable Regard My Dear Colo. Your Most Affecte & Ever Obliged hble Servt

Robert Stewart

   Excuse haste.
